—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered November 18, 1998, convicting him of criminal possession of a controlled substance in the fourth degree and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, he failed to demonstrate any legitimate factual basis to warrant the disclosure at trial of the identity of the confidential informant who provided information to police, enabling them to obtain the search warrant that led to his arrest (see, People v Cole, 224 AD2d 540). The defendant was arrested inside an apartment identified by the informant as a place where drugs were available for purchase, and in which quantities of drugs and packaging paraphernalia were recovered. The informant provided no information implicating the defendant, who was present in the apartment át the time of the execution of the warrant. As the defendant failed to show that disclosure of the informant’s identity would be relevant, the court’s denial of his request was proper.
The defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal. Krausman, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.